El Juez -Presidente Señor del Toro,
emitió la opinión del tribunal.
*183Este es un caso sobre cobro de una póliza de seguro de vida cuya prima primera fné pagada, al hacerse la solicitud, al agente de la compañía, sin que se haya demostrado que la póliza se llegara a expedir. Fné resuelto por la corte de distrito en favor del demandante. Apelado por la deman-dada, tocó en turno al juez que suscribe, que presentó al tribunal un extenso memorándum en pro de la confirmación de la sentencia recurrida. El memorándum fué leído en la sala de consultas y quedó sometido al estudio de los jueces. Se discutió varias veces, prevaleciendo al fin la opinión con-traria. Personalmente sigo creyendo que la sentencia de la corte de distrito en su esencia es justa, pero me veo obligado a reconocer que tal como se planteó el debate y habiendo en consideración lo único que logró probarse por el demandante, no puede, de acuerdo con la ley y la jurisprudencia,, obligarse a la compañía demandada al pago de la póliza que se reclama.
Los hechos, en resumen, son los que siguen: Una com-pañía de seguros de vida de Luisiana, la Pan American Life Insurance Company, hace negocios en Puerto Rico. Su agente General lo es Clifford S. Foy. Tiene su oficina en San Juan. En la Isla trabajan en relación con el Agente General, agentes solicitantes. Uno de ellos, Sampiero Gior-dani, se comunicó con el demandante José E. Muñoz y trami-tó para él y su esposa María Ruiz Laguerre una póliza man-comunada por $5,000 que fué expedida por la compañía y que Muñoz no quiso aceptar por no haberse librado en armonía con la solicitud. Entonces el agente Giordani logró que Muñoz, el 5 de mayo de 1926, formulara una solicitud para una póliza por $2,500 para su esposa solamente, pagando ese mismo día como prima $145.12 por medio de un cheque que fué cobrado por Giordani. Cuando se solicitó la póliza de $5,000, se practicó y envió a la compañía el examen médico de Muñoz y de su esposa. Cuando se solicitó la de $2,500 y se pagó la prima, no se practicó un nuevo examen físico. Alega Muñoz que de acuerdo con instrucciones del propio *184agente general, el primer examen era válido si la solicitud se hacía antes del 13 de mayo de 1926 y que como la solicitud se hizo el 5, ningún nuevo examen fué practicado ni requerido. La compañía trató de probar en el juicio • que fué la falta del nuevo examen la que motivó la dilación y la no expedi-ción de la póliza. Parece conveniente transcribir desde ahora y en lo pertinente, la carta del Agente General al demandante. Está fechada en San Juan, en mayo 12, 1926. Dice:
"Estimado Sr. Muñoz: Estoy en recibo de su grata carta del 11 de mayo, explicándome las razones porqué la póliza que el Sr. Gíordani le entregó no fué lo que Ud. quería, y siento mucho que ese trastorno le ha pasado a Ud. Ahora, la póliza de vida 25 pa-gos, con cupones, le costaría a Ud. solamente $334.10 anualmente para $5,000, y $167.05 para $2,500. Ahora, como el examen físico de usted fué hecho el día 29 de enero, la compañía nos ha li-mitado hasta el día 13 de mayo para entregar y cobrar esta póliza; así es que le ruego que me remese su cheque para la cantidad de $167.05, para $2,500, o $334.10 para $5,000, para que yo pueda de-volver la póliza a la compañía junto con su remesa para ser cam-biado para una póliza de vida, 25 pagos, con cupones, doble indem-nización y bono de perseverancia, como está explicado arriba. Si esperamos hasta después del día 13 entonces tenemos que mandar también un nuevo examen, lo cual será una molestia para usted y para el médico. Según la información que hemos recibido de Ud. Sr. Muñoz, la póliza de $2,500 será muy pequeña y a pesar de que nosotros estamos dispuestos a hacer lo que Ud. quiere en el asunto, estoy seguro que Ud. quedaría mucho más satisfecho con la póliza de $5,000. Le costaría solamente $334.10, lo cual verdaderamente no es un gasto, sino un ahorro, y lo más que puede Ud. ahorrar de esta manera, lo mejor no solamente para Ud. pero también para su familia. También debe de tomar en consideración que la compañía ya ha aceptado el examen hecho el otro día y está dispuesta a ex-pedirle hasta $10,000 sin necesidad de ningún otro examen por ahora, mientras que si Ud. tomó menos ahora con la idea de aumen-tarlo después, puede pasar que Ud. no 'se encontrará en- tan buena salud como ahora, y sería más difícil conseguirlo.”
La carta escrita el 12 de mayo no revela con absoluta claridad que el Agente General conociera la nueva solicitud del 5, pero habla de que según la información recibida, la *185póliza de $2,500 sería muy pequeña, lo que parece demostrar que el agente Giordani se comunicó con el Agente General Foy. Además, si bien en la carta se insiste en recomendar otra cosa, se dice: “Nosotros estamos dispuestos a Facer lo que usted quiera en el asunto.” Se ba insistido en que el nuevo examen no era necesario porque se partía de la base del seguro del esposo y la esposa, pero el argumento no tiene gran fuerza, porque lo mismo quedaba asegurada la vida de la esposa en una póliza que en otra. A nuestro juicio el con-flicto fué bien resuelto por la corte sentenciadora. • Parece en verdad que los agentes partieron de la base de la no necesidad del nuevo examen para la tramitación de la nueva solicitud. Una segunda carta del Agente General al demandante fechada en San Juan, en mayo 17, 1926, robustece esa conclusión. Dice:
“Estimado Sr. Muñoz: Estoy en recibo de su carta del 14, donde me dice que la póliza de $2,500, bajo el plan de-25 años, sal-dado a los 14 años, es todo que quiere Ud. por ahora. Es muy probable que dentro de poco tiempo recibiremos aquella póliza, y es-toy seguro que Ud. lo encontrará exactamente lo que pidió.”
2, Qué pasó entre el Agente General y la compañía? Nada se sabe con certeza. Lo cierto es que pasaron los meses y el demandante no recibió la póliza, y que llegó el 24 de febrero de 1927 en que la esposa murió sin que la póliza estuviera en poder del demandante. Reclamó éste directa-mente a la compañía y el resultado de sus gestiones es el que muestran las dos cartas que a continuación se trans-criben, uña del subsecretario de la compañía y otra del Agente General Foy. Son así:
“Muy señor mío: El Sr. Ellis, nuestro Presidente, me ha refe-rido su carta del 15 de marzo, con instrucciones de darla mi mejor atención. La compañía no tiene ningún record de haber emitido una póliza sobre la vida de su esposa, señora María.Ruiz de Muñoz. Hallo que el 19 de abril de 1926 emitimos dos pólizas de $5,000 cada una, bajo el plan dotal de veinte años con cupones, de forma manco-munada, sobre la vida de Ud. y su señora, pero estas pólizas fueron *186devueltas para su cancelación, y nunca han estado en vigor. Más tarde el Sr. Foy nos escribió solicitando la emisión de una póliza sobre la vida de su esposa, y en contestación dijimos que para poder considerar el asunto, requeriríamos que su señora fuese examinada nuevamente. El informe del reconocimiento nunca nos llegó, y en-tonces cerramos nuestros archivos. Me permito referir su carta del 15 de marzo al Sr. Foy, y tengo la seguridad de que dicho señor dará su atención inmediata al asunto. El Sr. Foy goza de la com-pleta confianza de los oficiales de esta compañía, y si su cheque por $146.12 fué recibido por él en relación con una solicitud hecha por su esposa para póliza de $2,500, sabemos que inmediatamente hará la correspondiente devolución.”
“Estimado Sr. Muñoz: Con referencia a una carta escrita por usted a Mr. Ellis, Presidente de nuestra Compañía, el día 15 de marzo, deseo informarle que ellos dicen en 'su carta de contestación, 'que antes de que la póliza para su señora pudiera emitirse fué ne-cesario un nuevo examen físico el cual nunca fué recibido. En vista de esto, y a demanda de la compañía nuestros agente's Sres. Grior-óani y Fernández quienes tomaron la solicitud, nos han mandado el dinero cobrado y le estoy incluyendo mi cheque No. 5569 en la suma de $146.12 como devolución de tal depósito hecho por usted a ellos. Siento mucho saber que ha fallecido 'su señoi’a, y siento más todavía que la póliza nunca fué extendida por la compañía y así perdió usted la protección que hubiera gozado.”
Entonces fné que el demandante inició este pleito, pidiendo a la corte que dictara sentencia condenando a la compañía al pago de la póliza en cuestión.
Durante el juicio la póliza base del contrato cuyo cumpli-miento se pide, no pudo presentarse. En realidad todo induce a creer que jamás fué expedida por la compañía. Se presentó por ésta la solicitud y se advierte una discrepancia substancial entre ella, la demanda y aun la sentencia, en cuanto a los beneficiarios, aparte de que no contiene todos los datos que la misma parece exigir.
En su alegato la demandada apelante señala y argumenta minuciosamente los siguientes errores:
“1. La Corte inferior cometió error fundamental al declarar *187probado que existía un contrato de seguro por el cual la demandada apelante tenía asegurada la vida de la» señora del demandante ape-lado.
“2. La Corte inferior cometió error fundamental al decidir que el alegado contrato de seguro fué becbo de palabra, aceptado y rati-ficado por el agente de la demandada apelante.
“3. La Corte inferior cometió error fundamental al decidir que el recibo del pago del premio nunca fué entregado.
“4. La Corte inferior cometió error fundamental al declarar aceptada la solicitud de seguro por la retención y uso del premio.
“5. La Corte inferior cometió error fundamental al decidir que ora el deber de la demandada aceptar o rechazar la 'solicitud con razonable prontitud y al dejar de rechazarla en un período razona-ble de tiempo, surge la presunción legal de que fué aceptada la solicitud.
“6. La Corte inferior cometió error fundamental al aplicar ia teoría del ‘estoppel’ a la demandada apelante al decidir que ésta hizo creer al demandante apelado que la vida de su esposa estaba asegurada.
“7. La Corte inferior cometió error fundamental al decidir qne el beneficiario en el alegado contrato de seguro era y es el deman-dante apelado.”
No nos detendremos a analizar los errores señalados nno a nno. Los hemos transcrito porqne sintetizan todas las enestiones envueltas y ponen de manifiesto sn importancia. Para revocar la sentencia apelada, bastará decir qne éste no es nn pleito sobre daños y perjuicios contra los agentes de la compañía en Puerto Rico o contra la propia compañía, basado en los que pudieran haberse causado a dicho deman-dante por la conducta de los expresados agentes o de la com-pañía. Se parte de la base de la existencia de una póliza y precisaba demostrar que la póliza existió o debió necesaria-mente existir.
No constan las facultades del Agente General de la com-pañía y sería arriesgado decidir que las tenía para obligar a la compañía a virtud de sus actos en un caso como el pre-sente.
Pero aun suponiendo que las tuviera, queda el hecho de *188la no expedición de la póliza por parte de la compañía, de la, no aceptación por sn parte de la solicitad y en sn conse-cuencia de la no existencia del contrato cuyo cumplimiento se pide.
Lo más favorable al demandante puede encontrarse en el pasaje que sigue de la opinión del juez sentenciador:
“. . . la corte entiende que era el deber de la demandada acep-tar o rechazar la mi'sma con razonable prontitud y que al dejar de rechazarla en un período razonable de tiempo surge la presunción legal de que fué aceptada.
“Un asegurador a quien se hace una solicitud para que se ex-pida una póliza, debe aceptarla o rechazarla con razonable prontitud, y al dejar de rechazarla dentro de un período razonable la ley infiere que ha habido una aceptación. Robinson v. U. S. Benev. Society, 132 Mich. 693.
“Por otra parte, la aceptación de una solicitud de seguro puede inferirse ordinariamente de la retención y uso del premio (14 R.C.L. 895), puesto que el pago del premio e's la principal y tal vez la única consideración que mueve al asegurador y sobre la cual des-cansa la promesa de una indemnización. (14 Cal. Jur. 419). Y sobre este punto encontramos también resuelto ló siguiente:
• “El recibo y retención de la prima no indica necesariamente la aceptación de la solicitud de seguro; más, bajo algunas circunstan-cias puede inferirse una aceptación del recibo y retención o inver-sión de la prima. 32 C. J. 105 51 L.R.A. (N. S.) 873.”
Pero, ahondando en el asunto, encontramos que no está expuesta la totalidad de la ley sobre la materia. Tomando el párrafo completo de una de las citas, por ejemplo, la de R.C.L., resulta que dice:
“Si bien se ha dicho que es'deber de un asegurador a quien se le ha presentado solicitud de póliza aceptarla o rechazarla dentro de una prontitud razonable, y que al dejar de rechazarla dentro de un período razonable la ley implica una aceptación (Robinson v U. S. Benev. Society, 132 Mich. 695), el peso abrumador de las auto-ridades sostiene la regla de que la mera demora en estudiar una solicitud de seguro no puede interpretarse como una aceptación de la. misma, especialmente cuando el 'solicitante propiamente no deóe ser objeto de seguro.” 14 R.C.L. 896.
*189Y aquí se hizo un gran énfasis en que la señora asegu-rada estaba en cinta cuando solicito la póliza, y en la prohi-bición de asegurar personas en ese estado que imponían sus reglas a la compañía.
Sernos hecho, además, un examen de los casos en que el texto de RC.L. se basa, y si bien pudieran encontrarse de-talles en pro de un caso como el del demandante, no serían decisivos. La realidad es que no sería posible, atendidas todas las circunstancias concurrentes, basar en el mero trans-curso del tiempo sin que la compañía actuara en una forma o en otra y comunicara su actuación al asegurado, la exis-tencia de la póliza cuyo cumplimiento se exige.
A virtud de todo lo expuesto, debe revocarse la sentencia apelada y dictarse otra declarando la demwida sin lugar, sin especial condenación de costas.